Order entered April 8, 2013




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00275-CV

                              LYNN WOODHAM, Appellant

                                           V.

                   US BANK NATIONAL ASSOCIATION, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-12-06310-B

                                      ORDER
      The Court has before it appellant’s March 29, 2013 “Motion for Rule 60 Relief from

Judgment.” The Court DENIES the motion.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE